          Case 1:17-cr-00630-ER Document 181 Filed 11/20/19 Page 1 of 2




                                     David M. Garvin, P.A.
                                    200 South Biscayne Blvd.
                                           Suite 3150
                                      Miami, Florida 33131



                                                            November 20, 2019



BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
       Re: United States v. Mark S. Scott
           S10 17 Cr. 630 (ER)
Dear Judge Ramos:
        Please accept this letter as the request of the defense for a supplemental jury instruction
before the jury begins its deliberations. Upon reviewing the jury instructions relating to wire
fraud as the specified unlawful activity to the charge of money laundering, it occurred to the
defense that the instructions may inadvertently leave the jury with the impression that the crime
of wire fraud may be applied solely on extraterritorial acts.
        The crime of wire fraud set forth in 18 U.S.C. Section 1343 applies to conduct that takes
place within the United States. A fraud that occurs outside of the United States does not fall
within the definition of wire fraud. We believe that the attached proposed instruction would
effectively address this potential problem.


                                                     Respectfully submitted,



                                                     s/s David M. Garvin
                                                     David M. Garvin

cc: Counsel of record through ECF
          Case 1:17-cr-00630-ER Document 181 Filed 11/20/19 Page 2 of 2



Requested Supplemental Jury Instruction



Jurisdiction

As I previously stated, with regard to Count 1, the alleged specified unlawful activity is wire
fraud. The wire fraud statute does not apply to a scheme that is carried out outside of the United
States. 1 Therefore, in order for proceeds to be the proceeds of a specified unlawful activity, the
funds have to be proceeds of a fraudulent scheme that occurred in the United States. A fraud
scheme occurs within the United States only “when (1) a defendant or coconspirator commits a
substantial amount of conduct in the United States, (2) the conduct is integral to the commission
of the scheme to defraud; and (3) at least some of the conduct involves the use of U.S. wires in
furtherance of the scheme to defraud.” 2




1
  United States v. Yuri Sidorenko, 102 F. Supp. 3d 1124, 1125 (N.D. Cal. 2015)(dismissing wire
fraud and federal program fraud indictment because the conduct occurred outside the United
States and because finding jurisdiction based on limited United States involvement would violate
the due process clause). “The wire fraud statute does mention ‘foreign commerce."’18 U.S.C. §
1343. But this mere mention does not overcome the presumption against extraterritoriality.”
Sidorenko, 102 F. Supp. 3d 1124, 1129 (N.D. Cal. 2015). See also European Community v. RJR
Nabisco, Inc., 764 F.3d 129, 140-41 (2d Cir. 2014) rev’d on other grounds, 136 S.Ct. 2090
(2016)(the wire fraud statute lacks extraterritorial effect, but finding domestic cause of action
alleged). United States v. Prevention Holdings, Ltd, 122 F. Supp. 3d 57, 71 (S.D.N.Y. 2015)(“
For purposes of wire fraud as the relevant SUA, the Government has only pleaded one domestic
contact by the perpetrators of the larger fraud, and it was not sufficiently central to the overall
fraud scheme to convert this foreign scheme into a domestic one”).

2
  United States v. Gasperini, No. 16-CR-441 (NGG), 2017 U.S. Dist. LEXIS 84116, at *17
(E.D.N.Y. May 31, 2017)(“ a complaint alleges a domestic application of wire fraud when (1) a
defendant or coconspirator commits a substantial amount of conduct in the United States, (2) the
conduct is integral to the commission of the scheme to defraud; and (3) at least some of the
conduct involves the use of U.S. wires in furtherance of the scheme to defraud”).
